406 F.2d 756
Keith Laverne SHANK, Appellant,v.Sgt. T. H. SPRUILL and Detective H. G. Wagner, Appellees.
No. 26115.
United States Court of Appeals Fifth Circuit.
Jan. 28, 1969.

Keith Laverne Shank, pro se.
Arthur K. Bolton, Atty. Gen., Atlanta, Ga., for appellees.
Sgt. T. H. Spruill and Detective H. G. Wagner, Employees of DeKalb City Police Dept., pro sese.
Before TUTTLE and GEWIN, Circuit Judges, and PITTMAN, District Judge.
PER CURIAM:


1
The petitioner is seeking injunctive and legal redress against the state of Georgia and two DeKalb County policemen.  He claims that they forcefully brought him to Georgia from Florida to stand trial for a Georgia offense.  He was convicted of the charge and sent to state prison.  He later escaped and while out committed a federal offense.  He currently is in a federal penitentiary.  Georgia officials have filed detainers.


2
His current action probably is brought under the Civil Rights Acts, most likely 42 U.S.C.A. 1983.  His papers do not make that clear.  In any case the claim is barred on two grounds.  First, there is no statute of limitations in the Civil Rights Act.  Therefore, the limitation provision of the states apply. Here that is the Georgia limitation statute, Section 3-1004, which provides a two year period in cases such as this.  Also, even if the claim were timely, it would fail because so long as the Georgia conviction stands the arrest must be viewed as proper.  He has yet to try Georgia habeas corpus procedures to challenge the arrest and conviction.


3
The judgment is affirmed.